DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered. Claims 8, 15, and 22 have been amended. Claims 1-7, 10, 17, and 24 are cancelled. Claims 8-9, 11-16, 18-23, and 25-27 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive.
On pages 12-13 of Applicant’s response, Applicant submits that the wherein clauses impart patentable weight because they are similar to the hypothetical battery example. However, as explained in the rejection, it is not clear that the wherein clauses still rejected are meant to further limit the manipulative steps. For example, the rejected wherein clauses do not make it clear that they find antecedent basis in the positively recited manipulative steps. At present, the configured functions in the rejected wherein clauses could be distinct functions and, thus, do not necessarily give meaning and purpose to the manipulative steps that serve to limit the scope of the method claims. For example, claim 8 recites “wherein the central team dynamics aggregating system is configured to aggregate the user information associated with an individual team member with the computer-navigable team interaction matrix.” While this wherein clause is related to an aggregation configuration, this wherein clause fails to reference any previously presented, positively recited step of aggregating in claim 8. As a method claim, claim 8 is defined by positively recited steps defining the method. Such steps are permitted to be further limited by wherein clauses; however, such wherein clauses need to be drafted in a manner that clearly limits the defining steps of the method. Claim 8 does recite the step of “aggregating real time and into a machine-learned set of group interaction time-activity patterns of the team members as a computer-navigable team interaction matrix and using a central team dynamics aggregation system.” However, the subsequently recited clause “wherein the central team dynamics aggregating system is configured to aggregate the user information associated with an individual team member with the computer-navigable team interaction matrix” (in claim 8) does not make specific reference to the previously presented aggregating step (e.g., by stating something along the lines of “wherein the central team dynamics aggregating system is configured to perform said aggregating…” Also confusing is that “the user information” recited in this wherein clause is not information explicitly acted upon in the previously recited step of aggregating. The user information is defined in the claim as “including: usage activities of the computing platforms and usage activity timing of the usage activities, and application content and applications used on the computing platforms.” It is not clear how this wherein clause is meant to limit the scope of the claim because (1) “is configured to” could simply describe the nature of what an additional element is ready and capable of doing (which is typically more commonly-used language to limit the scope of an apparatus claim and which does not present a positively recited step, on its own, to limit the scope of a method claim) and (2) this wherein clause does not further define a positively recited, limiting step of the method claim. Consequently, “wherein the central team dynamics aggregating system is configured to aggregate the user information associated with an individual team member with the computer-navigable team interaction matrix” is vague and indefinite. One simple clarification might include amending this wherein clause to state something along the lines of “wherein the central team dynamics aggregating system is configured to [aggregate] perform the aggregating by aggregating the user information associated with an individual team member with the computer-navigable team interaction matrix.” This would make it clear that this wherein clause is further defining the positively recited step of aggregating and not introducing a new aggregating function that may or may not be actively performed (and, thus, may or may not impart significant patentable weight) within the scope of the method claim.
Similarly, the activity monitoring agents are configured “to perform natural language processing (NLP) and semantic analysis of the electronic communications” and “to electronically communicate the user information to the central team dynamics aggregation system.” There are no positively recited steps of the method that actively “perform natural language processing (NLP) and semantic analysis of the electronic communications” and “electronically communicate the user information to the central team dynamics aggregation system”; therefore, these wherein clauses defining what the activity monitoring agents are configured to perform do not further define a process step(s) of the method. These wherein clauses are disconnected from the actual actively recited process steps defining the method. Consequently, these wherein clauses are vague and indefinite. 
Applicant argues:
The only guided [sic] provided for ignoring a limitation involves a situation in that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited." Assuming that this guidance applying to a "whereby" clauses [sic] also applies to a "wherein" clauses [sic], the Examiner has not presented any finding that the language at issue "simply expresses the intended result of a process step." Rather, like Griffin v. Bertina, the wherein clauses of the present application give meaning to the previously-recited manipulative steps. (Page 14 of Applicant’s response)

The Examiner has not ignored any limitations. All limitations in Applicant’s claims have been given proper consideration. Rejections under 35 U.S.C. § 112(b) have been given where confusion arises. The Examiner further notes that the wherein clauses subject to the rejections under 35 U.S.C. § 112(b) do not clearly serve to further define an actual process step of the method. A process step of a method is a positively recited, limiting step (i.e., action) actively performed as part of the method. If the claims were amended to properly clarify that the wherein clauses in question further defined actively recited and performed steps of the method, this would likely help to overcome the respective rejections under 35 U.S.C. § 112(b).
On page 15 of Applicant’s response, Applicant submits that “limiting the ‘team interaction matrix’ to a particular configuration gives further meaning to the ‘aggregating…’ step.” The Examiner points out that “wherein the central team dynamics aggregating system is configured to aggregate the user information associated with an individual team member with the computer-navigable team interaction matrix” does not make it readily evident that the previously recited aggregating step is specifically being further defined. The phrase “to aggregate” presented in “wherein the central team dynamics aggregating system is configured to aggregate the user information associated with an individual team member with the computer-navigable team interaction matrix” does not necessarily refer to the previously recited step of “aggregating real time and into a machine-learned set…”
Applicant argues, “Returning to the battery example listed above, the previously presented ‘connecting a light bulb to a battery using a switch’ and ‘wherein the battery is configured to provide 12V’ could easily be rewritten as ‘connecting a light bulb to a 12V battery using a switch.’ There is no difference in the meaning.” (Page 15 of Applicant’s response) The Examiner points out that the bigger issue is whether or not the fact that, in a method claim, the battery is a 12V battery serves to define and/or further limit a positively recited step of the method. The hypothetical claim presented by Applicant (on page 13 of Applicant’s response) is as follows:
A method, comprising:
	connecting a light bulb to a battery using a switch; and
	completing an electrical circuit between the light bulb, battery, and switch by closing the switch, wherein
	the battery is configured to provide 12V.

A method is defined by positively recited steps/actions, which are connecting a light bulb to a battery using a switch and completing an electrical circuit between the light bulb, battery, and switch by closing the switch. The connecting step is not affected by the potential voltage of the battery. The completing and closing the switch steps are potentially affected by the voltage of the battery; however, there is no guarantee in the scope of the claim that the battery actively provides 12V. The battery is merely “configured to” provide 12 volts. The claim itself does not guarantee the provision of 12V. The battery could have initially been configured to provide 12V when it was new. The battery could now be dead and no longer be capable of providing 12V; however, the steps of connecting a light bulb to that once-configured-to-be 12V battery using a switch and completing an electrical circuit between the light bulb, battery, and switch by closing the switch are not affected by the fact that the battery was once configured to provide 12V. On the other hand, if the wherein clause recited “wherein the battery provides 12V,” the claim would then require that the battery actively provide 12V. In Applicant’s hypothetical example, the Examiner proffers that, for the aforementioned reasons, “wherein the battery is configured to provide 12V” would not necessarily serve to patentably distinguish the hypothetical claim over the prior art.
Applicant submits:
The problem with a highly-detailed method step is that placing all of the details into the step itself can become confusing because it can become difficult to determine what clause modifies what object. As such, to make claim language more clearer [sic], as a matter of claim drafting it is desirable to drop certain aspects of the method step into wherein clauses. Applicant's choice to move limitations from one portion of the claim to another portion of the claim for readability purposes does not render the claim indefinite. (Page 16 of Applicant’s response)

As explained above, the Examiner submits that making relatively minor amendments to the wherein clauses and/or more clearly presenting antecedent basis for the functions of the wherein clauses in the form of a previously recited, actively performed step would help to overcome the rejections under 35 U.S.C. § 112(b). 
On page 16 of Applicant’s response, Applicant references a patent issued by Examiner Diaz with a wherein clause in the claims. Each case has a different history and fact pattern. It is not clear what the cited patent has to do with the claims at hand in the instant application.
Applicant submits that the Examiner is confusing enablement with indefiniteness (page 17 of Applicant’s response). The Examiner respectfully disagrees. The Examiner finds the wording of the claims, particularly in regarding to some of the wherein clauses, to be confusing, vague, and indefinite in nature, which is an issue properly raised under 35 U.S.C. § 112(b). The Examiner never asserted a lack of enablement.
On page 20 of Applicant's response, Applicant states, "Notably, whether claim elements are ‘recited at a high level of generality’ is not a factor in determining whether the elements integrate the alleged judicial exception into a practical application. With reference to M.P.E.P. § 2106.05, '[s]imply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception' is not enough for a limitation to qualify as 'significantly more.' However, this is an issue with Step 2B - not Prong Two of Revised Step 2A." The Examiner points out that there is no mention of the activities being "well-understood, routine, conventional" in Step 2A -- Part 2 of the Subject Matter Eligibility analysis. Certain operations of additional elements were recognized as only generally applying the abstract ideas in a computer environment, which is properly evaluated in Step 2A -- Part 2 of the Subject Matter Eligibility analysis (e.g., see MPEP § 2106.04(d)).
	On page 21 of Applicant’s response, Applicant submits that “the claimed ‘iteratively monitoring electronic communications between computing platforms,’
‘aggregating real time and into a machine-learned set of group interaction time-activity patterns,’ and ‘iteratively adjusting in real-time and providing, as distributed computer-learned output’ serve to prevent the monopolization of the Examiner's alleged judicial exceptions. Moreover, these limitations are more than reciting ‘apply it’ on a computer.” The Examiner respectfully disagrees. There are no specific technical details about how electronic communication are iteratively monitored between computing platforms, how data are aggregated into a machine-learned set of information, how information is distributed, etc. These functions are accomplished by generic processing operations. Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 71-72).
	Applicant further argues that “the current claims recite ‘iteratively monitoring, using activity monitoring agents installed on a plurality of computing platforms respectively associated with team members of a team and electronically connected to the computer server, electronic communications.’ These are not ‘details’ of the Examiner's alleged abstract idea. Moreover, the Examiner has not established that these so-called details are necessarily for performance of the alleged judicial exception.” (Page 22 of Applicant’s response) As explained explicitly in the rejection (in Step 2A – Prong 2), the use of activity monitoring agents installed on computing platforms (as recited throughout the claims) is only recited at a high level of generality and is presented as a mere tool to implement the abstract ideas and as a general tie to technology. For example, the agents are described as being able to use natural language processing and semantic analysis to collect data (Spec: ¶ 18); however, there are no specific details attributed to how the activity monitoring agents use natural language processing and semantic analysis beyond performing general data gathering and text analysis operations. These operations are performed at a high level of generality. The underlying concept of data gathering is an example of a mental process (as explained in the rejection). "Using activity monitoring agents installed on a plurality of computing platforms" to perform the step of iteratively monitoring presents the use of agents installed on a plurality of computing platforms at a high level of generality. There are no specific details presented beyond the fact that data gathering is automated via agents (e.g., software) on computing platforms. The capability of the agents to perform natural language processing and semantic analysis is not even specifically linked to an actively recited method step. Applicant's argument regarding details being "necessarily for performance of the alleged judicial exception" is based on a non-precedential Board decision (as stated by Applicant on page 21 of Applicant's response). It is not clear how this argument is reflected in the formal § 101 guidance; therefore, this argument is not deemed relevant to the claims at hand. Furthermore, the Examiner has considered the claims as a whole and finds that the claims as a whole do not combine all of the steps/functions of the claims into a specific ordered combination of events that cohesively integrates the abstract ideas into a practical application. At present, many of the limitations simply gather, transmit, and evaluate data, which the processing elements facilitate at a high level of generality. 
	Applicant submits that the claims do not monopolize the judicial exceptions (pages 23-26 of Applicant's response). Preemption is not a standalone test for patent eligibility. Preemption concerns have been addressed by the Examiner through the application of the two-step framework. Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim. See the July 2015 Update: Subject Matter Eligibility that explains that questions of preemption are inherent in the two-part framework from Alice Corp and Mayo and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible.” The absence of complete preemption does not guarantee the claim is eligible. Therefore, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015). The rejection walks through the appropriate analysis and comes to the conclusion that the claims are non-statutory. The Examiner points out that, in Applicant’s claims, the automated aspects of gathering data are recited at a high level of generality and present a general link to technology, which alone is insufficient to integrate the abstract ideas into a practical application or provide an inventive concept. Additionally, it is noted that many of the wherein clauses present functional capabilities that are not specifically linked to how the data gathering, analysis, etc. (recited in other limitations of the claims) are performed. Again, the Examiner has considered the claims as a whole and finds that the claims as a whole do not combine all of the steps/functions of the claims into a specific ordered combination of events that cohesively integrates the abstract ideas into a practical application. At present, many of the limitations simply gather, transmit, and evaluate data, which the processing elements facilitate at a high level of generality.
	On pages 26-31 of Applicant’s response, Applicant lists various phrases from the claims and then answers “no” to each of four identified questions: “(i) are these additional elements merely stating ‘apply [the judicial exception]’ or an equivalent? (ii) are these additional elements merely instructions to implement the judicial exception on a computer? (iii) are these additional elements merely adding insignificant extra-solution activity? (iv) are these additional elements merely generally linking the judicial exception to a particular technological environment?” Applicant does not specifically address the Examiner’s explanations from the rejection under 35 U.S.C. § 101. Applicant mostly makes bald assertions without any supporting evidence and specific explanation. For example, on page 30 of Applicant’s response, Applicant makes an assertion that “the claimed invention as a whole invokes a special machine,” but Applicant never explains how a special machine is required to implement the claimed invention and which specific claim limitations present such a special machine. Paragraph 71 of Applicant’s Specification states:
[0071] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.

While brief reference is made to a “special purpose computer,” no such details (of what a special purpose computer would comprise) are provided. Instead, details of a general purpose computer and other generic processing elements are focused on.
	Applicant states, “Moreover, the Examiner did not reject claims 15-16, 18-23, and 25-27 under the 2nd paragraph of 35 U.S.C. § 112. Consequently, the Examiner found that these ‘wherein clauses’ were ‘specifically linked.’ Therefore, by the Examiner’s own admission, the Examiner cannot apply this logic to claims 15-16, 18-23, and 25-27.” (Page 35 of Applicant’s response) Giving more significantly patentable weight to a wherein clause does not alone mean that recitation of an additional element in the wherein clause becomes more than a general link to technology. In Applicant’s claims, the wherein clauses generally recite what an additional element is configured to perform, which is an example of generally applying the additional element to perform an abstract idea(s) as well as a general link to technology. Applicant has not specifically shown otherwise.
	Applicant submits that the claims in the instant application are similarly statutory to claim 1 of example 37 (pages 35-37 of Applicant’s response). The Examiner does not find any noticeable similarities between Applicant’s claims and claim 1 of example 37. Claim 1 of example 37 was found to be statutory because “the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” Applicant’s claims do not automatically modify a manner in which items are displayed on a screen or otherwise provide a specific technological improvement over prior art systems. It is noted that updating information on a screen (e.g., based on newly received and/or determined information being made available) is not the same as automatically moving icons around, based on usage information, to improve the user interface.
	Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 and 11-14 are method claims, which are defined by positively recited steps. The metes and bounds of the first three wherein clauses of the last four limitations of independent claim 8 (i.e., “wherein the central team dynamics aggregating system is configured to aggregate the user information associated with an individual team member with the computer-navigable team interaction matrix, the activity monitoring agents are configured to perform natural language processing (NLP) and semantic analysis of the electronic communications, the activity monitoring agents are configured to electronically communicate the user information to the central team dynamics aggregation system”) are vague and indefinite. Regarding “wherein” clauses, MPEP § 2111.04(I) explains:
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

Regarding the wherein clause “wherein the central team dynamics aggregating system is configured to aggregate the user information associated with an individual team member with the computer-navigable team interaction matrix,” the phrase “to aggregate” does not clearly give “meaning and purpose to the manipulative steps.” For example, “to aggregate the user information” in this limitation is not linked to a positively recited step of the method, such as the previously recited limitation of “aggregating real time and into a machine-learned set of group interaction time-activity patterns of the team members as a computer-navigable team interaction matrix and using a central team dynamics aggregation system: at least a portion of the derived repeating patterns of interactions, the computing platforms used during the derived repeating patterns of interactions, the time periods of the derived repeating patterns of interactions, the application content and applications used on the computing platform, and the derived repeating subject matter topics of communication.” The previous recitation of “the user information” is incorporated in the previously recited step of “iteratively monitoring, using activity monitoring agents installed on a plurality of computing platforms respectively associated with team members of a team and electronically connected to the computer server, electronic communications to identify user information.” In other words, even though the positively recited step of “aggregating…” includes “and using a central team dynamics aggregation system,” it is not clear that the limitation “wherein the central team dynamics aggregating system is configured to aggregate the user information associated with an individual team member with the computer-navigable team interaction matrix” further defines how the manipulative step of “aggregating… at least a portion of the derived repeating patterns of interactions, the computing platforms used during the derived repeating patterns of interactions, the time periods of the derived repeating patterns of interactions, the application content and applications used on the computing platform, and the derived repeating subject matter topics of communication” is performed. The aggregating perform in this wherein clause does not necessarily further define how the previously recited aggregating step is performed. Further confusing is that the positively recited step of “aggregating” does not aggregate “the user information associated with an individual team member.” This wherein clause is not clearly linked to any of the other claim limitations, much less an explicitly recited manipulative step of the method; therefore, it is unclear how this limitation is meant to limit the scope of the method claim.
To reiterate, claim 8 recites “wherein the central team dynamics aggregating system is configured to aggregate the user information associated with an individual team member with the computer-navigable team interaction matrix.” While this wherein clause is related to an aggregation configuration, this wherein clause fails to reference any previously presented, positively recited step of aggregating in claim 8. As a method claim, claim 8 is defined by positively recited steps defining the method. Such steps are permitted to be further limited by wherein clauses; however, such wherein clauses need to be drafted in a manner that clearly limits the defining steps of the method. Claim 8 does recite the step of “aggregating real time and into a machine-learned set of group interaction time-activity patterns of the team members as a computer-navigable team interaction matrix and using a central team dynamics aggregation system.” However, the subsequently recited clause “wherein the central team dynamics aggregating system is configured to aggregate the user information associated with an individual team member with the computer-navigable team interaction matrix” (in claim 8) does not make specific reference to the previously presented aggregating step (e.g., by stating something along the lines of “wherein the central team dynamics aggregating system is configured to perform said aggregating…” Also confusing is that “the user information” recited in this wherein clause is not information explicitly acted upon in the previously recited step of aggregating. The user information is defined in the claim as “including: usage activities of the computing platforms and usage activity timing of the usage activities, and application content and applications used on the computing platforms.” It is not clear how this wherein clause is meant to limit the scope of the claim because (1) “is configured to” could simply describe the nature of what an additional element is ready and capable of doing (which is typically more commonly-used language to limit the scope of an apparatus claim and which does not present a positively recited step, on its own, to limit the scope of a method claim) and (2) this wherein clause does not further define a positively recited, limiting step of the method claim. Consequently, “wherein the central team dynamics aggregating system is configured to aggregate the user information associated with an individual team member with the computer-navigable team interaction matrix” is vague and indefinite. One simple clarification might include amending this wherein clause to state something along the lines of “wherein the central team dynamics aggregating system is configured to [aggregate] perform the aggregating by aggregating the user information associated with an individual team member with the computer-navigable team interaction matrix.” This would make it clear that this wherein clause is further defining the positively recited step of aggregating and not introducing a new aggregating function that may or may not be actively performed (and, thus, may or may not impart significant patentable weight) within the scope of the method claim.

Regarding the wherein clause “wherein…the activity monitoring agents are configured to perform natural language processing (NLP) and semantic analysis of the electronic communications,” the phrase “to perform natural language processing (NLP) and semantic analysis of the electronic communications” does not clearly give “meaning and purpose to the manipulative steps.” For example, “to perform natural language processing (NLP) and semantic analysis of the electronic communications” in this limitation is not linked to a positively recited step of the method, such as the previously recited limitation of “iteratively monitoring, using activity monitoring agents…, electronic communications to identify user information…” In other words, even though the positively recited step of “iteratively monitoring” includes “using activity monitoring agents” to monitor “electronic communications,” it is not clear that the limitation “wherein…the activity monitoring agents are configured to perform natural language processing (NLP) and semantic analysis of the electronic communications” further defines how the manipulative step of “iteratively monitoring…electronic communications” is performed. Performing natural language processing (NLP) and performing semantic analysis do not necessarily further define how the previously recited manipulative step of “iteratively monitoring” is performed. This wherein clause is not clearly linked to any of the other claim limitations, much less an explicitly recited manipulative step of the method; therefore, it is unclear how this limitation is meant to limit the scope of the method claim.

Regarding the wherein clause “wherein…the activity monitoring agents are configured to electronically communicate the user information to the central team dynamics aggregation system,” the phrase “to electronically communicate the user information to the central team dynamics aggregation system” does not clearly give “meaning and purpose to the manipulative steps.” For example, “to electronically communicate the user information to the central team dynamics aggregation system” in this limitation is not linked to a positively recited step of the method, such as the previously recited limitation of “iteratively monitoring, using activity monitoring agents…, electronic communications to identify user information…” In other words, even though the positively recited step of “iteratively monitoring” includes “using activity monitoring agents” to monitor “electronic communications,” it is not clear that the limitation “wherein…the activity monitoring agents are configured to electronically communicate the user information to the central team dynamics aggregation system” further defines how the manipulative step of “iteratively monitoring…electronic communications” is performed. Electronically communicating is not previously recited as a positively recited and manipulative step of the claim and electronically communicating does not necessarily further define how the previously recited manipulative step of “iteratively monitoring” is performed. It is noted that “interactively monitoring…electronic communications” is not the same as “electronically communicating.” This wherein clause is not clearly linked to any of the other claim limitations, much less an explicitly recited manipulative step of the method; therefore, it is unclear how this limitation is meant to limit the scope of the method claim.

In summary, the rejected wherein clauses do not make it clear that they find antecedent basis in the positively recited manipulative steps. At present, the configured functions in the rejected wherein clauses could be distinct functions and, thus, do not necessarily give meaning and purpose to the manipulative steps that serve to limit the scope of the method claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-9, 11-16, 18-23, and 25-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “evaluation of electronic communications” and the “discovery and communication of team dynamics” (Spec. ¶ 1) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 8-9, 11-14), Apparatus (claims 15-16, 18-21), Article of Manufacture (claims 22-23, 25-27)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite gathering information related to communications; identifying usage activities, usage activity timing, repeating patterns of interactions, and repeating subject matter topics; aggregating the information into a set of group interaction time-activity patterns as a matrix; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Gathering information, evaluating the information, and performing analysis related to the information are examples of mental processes. The information evaluates interactions among human team members; therefore, the claims are also directed to organizing human activities since human interactions are evaluated. 
Aside from the general application of activity monitoring agents, the use of natural language processing and semantic analysis (as recited throughout the claims) exemplifies data comparison and analysis as well as data recognition. Populating the matrix with information appropriate to the team and their respective interactions (as recited in detail in dependent claims 11, 18, and 25) also exemplifies data comparison and analysis and it also implies filtering (which is another example of a mental process).  Identifying the focus area and cross-checking information (recited in dependent claims 13-14, 20-21, 27) additionally present examples of data comparison and analysis. Overall, the claims facilitate an analysis of human interactions, thereby exemplifying mental processes and the organization of human activity.  All of the independent claims similarly recite limitations directed to these abstract ideas.  The dependent claims further present details directed to the aforementioned abstract ideas.  
2A – Prong 2: Integrated into a Practical Application?
No – All claims monitor electronic communications between computing platforms and aggregate patterns into a machine-learned set of data (e.g., by using a computer server/server including an electronic communication monitoring and analysis module as well as by using activity monitoring agents installed on a plurality of platforms and electronic communications). All claims also configure the activity monitoring agents to perform natural language processing and semantic analysis and the team interaction matrix is capable of being rendered by a graphical user interface. The apparatus claims additionally include a computer hardware server system comprising a hardware processor configured to perform the operations. The article of manufacture claims additionally include a computer hardware system comprising a hardware processor configured to perform the operations The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 71-72).
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, a graphic user interface may display a team interaction matrix; however, this may be performed using general display operations. The activity monitoring agents are configured to electronically communicate the user information to the central team dynamics aggregation system, but this is another example of generally transmitting data, which is insignificant, extra-solution activity. “Distributing the computer-navigable team interaction matrix to the plurality of computing platforms for rendering by a graphical user interface respectively associated with each of the plurality of computing platforms” is another example of generally transmitting and outputting (e.g., displaying) information, i.e., insignificant, extra-solution activity
Aggregating data associated with an individual team member using the central team dynamics aggregating system is another example of generally automating data gathering at a high level of generality. 
The use of activity monitoring agents installed on computing platforms (as recited throughout the claims) is only recited at a high level of generality and is presented as a mere tool to implement the abstract ideas and as a general tie to technology. For example, the agents are described as being able to use natural language processing and semantic analysis to collect data (Spec: ¶ 18); however, there are no specific details attributed to how the activity monitoring agents use natural language processing and semantic analysis beyond performing general data gathering and text analysis operations. These operations are performed at a high level of generality. 
It is further noted that the “wherein” clauses of the method claims do not clearly limit the scope of the method claims. Even if they did serve to patentably limit the scope of the method claims, the above analysis would apply. In all of the claims, the functions defined in the “wherein” clauses are largely disjointed from the other claim limitations. The claims as a whole do not combine all of the steps/functions of the claims into a specific ordered combination of events that cohesively integrates the abstract ideas into a practical application.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…
Additionally, even if seen as more than a mere tool to implement the abstract ideas and as a general tie to technology, the use of monitoring agents installed on computers and/or other devices has long been a conventional way of data gathering, as evidenced in the following references: Jones (US 2005/0091369, ¶ 8); Guillermo et al. (US 2004/0210658, ¶ 20); Engler et al. (WO 2004/008683, abstract). Zur (US 2013/0218947) provides additional evidence showing that it was old and well-known (prior to Applicant's effective filing date) to monitor a customer's various interactions via various communication channels, including through the use of automated agents (Zur: ¶¶ 19-23, 35, 41-42).  Information is gathered through each peripheral system device and then funneled or streamed through the central resolver and information may be obtained from multiple databases (Zur: ¶¶ 21, 24-27).

Allowable Subject Matter
Claims 8-9, 11-16, 18-23, and 25-27 are allowed over the prior art of record. The closest prior art references of record include Schiffer et al. (US 2016/0026939) in view of Miller et al. (US 2015/0262132) in view of Luechtefeld (U.S. Patent No. 8,898,098) in view of Zur et al. (US 2013/0218947). The rejections under 35 U.S.C. § 103 presented in the non-final Office action dated October 1, 2021 explain how each of these references addresses a different aspect of the claimed invention. However, the Examiner agrees with Applicant’s arguments (filed on November 24, 2021) that one skilled in the art would not have found it obvious and been motivated to combine all of the respectively cited teachings of these references in the specific manner in which they are combined and integrated in detail in the independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683